IN THE SUPREME COURT OF TEXAS




                                  Misc. Docket No.   14-9088



                                 DENIAL OF REQUEST TO
                              TRANSFER CASES FROM THE
                             SEVENTH COURT OF APPEALS




       The Supreme Court denies the request to transfer the following cases from the Seventh Court
of Appeals District, Amarillo, Texas:


                     Case Numbers: 07-13-00051-CV and 07-13-00401-CV
                                In Re R Wayne Johnson, Relator




       ORDERED in Chambers,


                                                    With the Seal thereof affixed at the City
                                                    of Austin, this _!:::5_ day of April, 2014



                                                    B � A.\-t�                                       ,
                                                    BLAKE HAWTHORNE, CLERK
                                                    THE SUPREME COURT OF TEXAS